Name: Commission Implementing Regulation (EU) 2017/2191 of 24 November 2017 withdrawing the suspension of submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  trade;  tariff policy;  cooperation policy;  agricultural policy;  international trade
 Date Published: nan

 25.11.2017 EN Official Journal of the European Union L 310/46 COMMISSION IMPLEMENTING REGULATION (EU) 2017/2191 of 24 November 2017 withdrawing the suspension of submission of applications for import licences under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Regulation (EC) No 891/2009 (2) opened annual tariff quotas for imports of sugar products. (2) Submission of import licence applications under order number 09.4321 was suspended from 20 October 2017 by Commission Implementing Regulation (EU) 2017/1917 (3). (3) Following notification of unused or partly-used licences, quantities have become available again under that order number. The suspension of applications should therefore be withdrawn, in accordance with Article 5(2) of Regulation (EC) No 891/2009. (4) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 The suspension of submission of applications for import licences under order number 09.4321 laid down by Implementing Regulation (EU) 2017/1917 shall be withdrawn. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 2017. For the Commission, On behalf of the President, Jerzy PLEWA Director-General Directorate-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 891/2009 of 25 September 2009 opening and providing for the administration of certain Community tariff quotas in the sugar sector (OJ L 254, 26.9.2009, p. 82). (3) Commission Implementing Regulation (EU) 2017/1917 of 19 October 2017 fixing the allocation coefficient to be applied to the quantities covered by applications for import licences lodged until 9 October 2017 under the tariff quotas opened by Regulation (EC) No 891/2009 in the sugar sector and suspending the submission of applications for such licences (OJ L 271, 20.10.2017, p. 27).